Citation Nr: 1206098	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for subluxation of the right shoulder.

2.  Entitlement to an initial compensable rating for bilateral salpingectomy and left oophorectomy with pelvic adhesive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a right shoulder disability and a gynecological disability, rated 10 percent and noncompensable, respectively.  Both awards were effective August 29, 2007 (the day following service discharge).

In April 2011, the Veteran failed to report to a scheduled Board hearing.  Such request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d).

Finally, although the Veteran does not appear to be employed at this time, there is nothing in the record that suggests she is unable to obtain and engage in employment due to service-connected disability.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

A claim of service connection for a low back disability has been raised by the record but has not yet been adjudicated by the RO.  As such, it is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  It is not shown that at any time during the appeal period the Veteran's right (major) shoulder disability has been manifested by: abduction limited to 90 degrees (approximately at the shoulder level); impairment of the humerus or clavicle; or ankylosis. 

2.  Throughout the appeal period, it has been reasonably shown that the Veteran's gynecological disability has required continuous treatment.

CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a; Diagnostic Codes (Code(s)) 5003, 5020, 5200, 5201, 5202, 5203 (2011).

2.  The criteria for a rating of 10 percent for the gynecological disability were met throughout the entire appeal period.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.116, Codes 7614, 7619 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in  substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As noted, the present claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examinations.  Moreover, her statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded examinations in November 2007 and March 2010 to evaluate the severity of her right shoulder and gynecological disabilities.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, her lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Significantly, the Board notes that the most recent VA examination was conducted in March 2010; however, the Veteran has not alleged any increase in disability since her last examination.  She has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

B.	Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Where (as here) the ratings on appeal are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  On close review of the record the Board found no distinct period during which the criteria for the next higher (20 percent) rating for right shoulder or (30 percent) for gynecological disabilities are met.  

Right shoulder disability:

The RO has rated the Veteran's right shoulder as 10 percent disabling under Diagnostic Code 5201. Under that code section, contemplating limitation of arm motion, the minimum compensable rating of 20 percent requires limitation at shoulder level (either extremity).  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation in the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a. 

Also pertinent is Diagnostic Code 5200, which provides for rating based on ankylosis of the shoulder.  Diagnostic Code 5203, concerning impairment of scapula or clavicle, provides a 10 percent rating is assigned for malunion or nonunion without loose movement (ratings for minor and major extremities are identical).   A 20 percent rating requires nonunion with  loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5202 provides for rating impairment of other anatomical segment of the shoulder (the humerus), and does not apply in this case.  38 C.F.R. § 4.71a.

The Veteran's right upper extremity is her major extremity.  See 38 C.F.R. § 4.69 [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Also, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an   individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Turning to the evidence of record, upon VA examination in November 2007, the Veteran complained of a generalized ache in her right shoulder.  She reported discomfort when she does pull-ups, or if she lifts anything greater than 15 pounds.  She had not experienced any recent recurrent dislocation or subluxation and she denied any flare-ups.  Physical examination revealed forward flexion and abduction to 180 degrees, with pain beginning at 170 degrees.  She had external rotation to 90 degrees.  Mild subluxation of the right shoulder was diagnosed.  

An April 2008 X-ray showed "some widening of AC joint with cephaled mild subluxation of distal clavicle in reference to undersurface acromion.  No evidence of acute fracture of proximal right humerus or scapula.  Glenohumeral joint appears preserved."

On March 2010 VA fee-basis examination, the Veteran continued to complain of right shoulder discomfort to include weakness, stiffness, tenderness, subluxation, and pain.  She denied swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion and dislocation.  She reported flare-ups as often as 2 times per week and each time lasting for 15 hours.  She indicated that the flare-ups are precipitated by physical activity.  During the flare-ups she is unable to engage in heavy lifting.  Physical examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment and drainage, or subluxation.  Range of motion revealed forward flexion and abduction to 180 degrees; she had external and internal rotation to 90 degrees.  There was no additional limitation of motion with repetition.  X-rays were negative.

As noted previously, the Veteran's shoulder disability is rated under Code 5201.  VA examinations found that abduction (lifting from the side) of the right shoulder was to 180 degrees (normal), and even with the additional 10 degree loss noted on the November 2007 VA examination there would still be substantially less restriction of motion than the limitation to 90 degrees (i.e., shoulder level) required for a 20 percent rating.  Consequently, a 20 percent rating under Code 5201 is not warranted on the evidence of record.  Again, this takes into account the evidence, including the Veteran's lay statements, as to additional limitation of function due to the DeLuca factors.  

As the Veteran's service connected right shoulder disability does not encompass other impairment of humerus, and ankylosis of the right shoulder is not shown, a rating in excess of 10 percent under the alternate criteria for rating shoulder disability under Diagnostic Codes 5200 and 5202 is not warranted.

As neither dislocation nor nonunion is shown (X-rays of the shoulder have been normal), a 20 percent rating under Code 5203 is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.

Gynecological disability:

As there is no specific diagnostic code for the removal of the Veteran's fallopian tubes, such disability must be rated by analogy.  See 38 C.F.R. § 4.20.  

The Veteran's disability is evaluated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs under 38 C.F.R. § 4.116 and Diagnostic Code 7614.  The Board finds that based on anatomical location and the nature of associated symptoms such analogy is appropriate.  

Under Diagnostic Code 7614, the General Rating Formula calls for a 10 percent rating for symptoms that require continuous treatment.  A 30 percent rating is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116.  This is the maximum evaluation available under this Code.

Upon November 2007 VA examination, the Veteran reported constant severe cramping, diarrhea, and vomiting, with irregular menstrual cycles.  She indicated that she was taking Valium and Vicodin for her condition.

Post-service treatment records include February 2008 records which document that the Veteran underwent laparoscopic surgery.  That procedure revealed pelvic and abdominal adhesive disease.  Upon discharge, her medications included Vicodin for pain and ferrous sulfate for anemia.

In her October 2008 notice of disagreement, the Veteran reiterated that she takes Vicodin and Valium for her chronic gynecological condition.  In a January 2009 statement, she reported that she was receiving the hormone therapy Lupran Depot.

On March 2010 fee-basis VA examination, the Veteran reported continued treatment for persistent symptoms, to include pain and heavy bleeding.  

A review of the objective medical evidence of record reasonably reveals that the Veteran has required continuous treatment to control her symptoms.  Specifically, she was prescribed iron supplements, hormone therapy, and ferrous sulfate to control her symptomatology.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the Veteran's statements to be credible in identifying and describing her symptoms of heavy bleeding and pain.

On this record, the service-connected disability picture more nearly resembles the criteria warranting a 10 percent rating, but not higher, for the service-connected gynecological disability.  The maximum rating of 30 percent is not warranted because there is no objective medical evidence of record that her symptoms are not controlled by continuous treatment.

A higher rating is not warranted under any other diagnostic code because there is no evidence of vulva removal of uterus or both ovaries, and no showing of atrophy or displacement of same.  Further, there is no evidence of rectovaginal fistulas or surgical complications due to pregnancy.  Diagnostic Codes 7617-7625 (2011).

The Board reiterates that the Veteran's disability has been no more than 10 percent disabling throughout the appeals period, so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition since that date.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, on this record, the Board finds that an initial rating of 10 percent for the service-connected gynecological disability is warranted.

Extraschedular consideration:

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disorder. 
Consequently, referral for extraschedular consideration is not indicated.

				  		(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for subluxation of the right shoulder is denied.

An initial compensable rating of 10 percent for bilateral salpingectomy and left oophorectomy with pelvic adhesive disease is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


